897 F.2d 1168
283 U.S.App.D.C. 146
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Kenneth A. REICH, Appellantv.Constance HORNER, et al.
No. 89-5150.
United States Court of Appeals, District of Columbia Circuit.
March 13, 1990.

Before RUTH B. GINSBURG, STEPHEN F. WILLIAMS, and SENTELLE, Circuit Judges
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's opinion and order filed March 24, 1989 be affirmed substantially for the reasons stated by the district court.  The district court's findings of fact are not clearly erroneous.   See Anderson v. Bessemer City, 470 U.S. 564 (1985).  There was not enough evidence of Reich's handicap to reasonably notify the agency of its existence.   See Fong v. U.S. Dept. of Treasury, 705 F.Supp. 41, 47 (D.D.C.1989), aff'd, No. 89-5090 (D.C.Cir. Nov. 22, 1989) (unpublished order granting summary affirmance).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after any disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.